Citation Nr: 1706509	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-05 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a bilateral hip disability.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1971.

This case comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction over the case was later transferred to the RO in St. Petersburg, Florida.

In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The Board remanded this case for further development in January 2011, November 2014 and May 2016.

For the reasons below, the issues of to service connection for a lumbar spine disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not currently have a chronic disability of the bilateral hips and such a disability has not existed at any time since VA received his request for compensation for a claimed hip disability in November 2006.  




CONCLUSION OF LAW

A current disability of the bilateral hips was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice the VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated December 2006, the AOJ notified him of all the other elements necessary to establish his claim for service connection for a bilateral hip disability.  

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Pursuant to the Board's January 2011 remand instructions, the AOJ also obtained copies of medical records and claims processing documents from the Social Security Administration (SSA).  

Shortly before the pending claim was filed, the AOJ obtained the report of a VA physician who personally examined the Veteran in September 2006.  In January 2011, after reviewing the report, the Board found it was inadequate to decide the claim.  The Board ordered a new examination, which took place in March 2011.  The March 2011 VA examiner found no current disability of the hips.  After further proceedings, the Board found that the March 2011 report was also inadequate, in part because the report did not address a hip diagnosis noted in the September 2006 examination report (referred discomfort from the back with muscular strain).  The hips claim was therefore remanded again, in November 2014, with instructions to arrange a new examination.  On remand, the March 2011 VA examiner provided a detailed report, dated February 2015, explaining her conclusion that the Veteran had no bilateral hip disability.  The Board remanded the claim a third time in May 2016 because the AOJ failed to comply with the November 2014 remand instructions, which provided that a new personal examination must be arranged, not merely that the March 2011 VA examiner should provide a new report.  The requested examination finally took place in August 2016 and the examiner provided a detailed report fully explaining her conclusions.  With respect to the hips disability claim, the Board finds that the AOJ complied with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As the Veteran has not identified any additional evidence pertinent to the claim being decided today, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to that claim is required to comply with the duty to assist.

II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Whether service connection is claimed on a direct, presumptive, or any other basis, a necessary element for the success of such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1329 (1997).  

The presence of a disability at the time of the filing of a claim or during its pendency is sufficient to meet the current disability requirement, even if the disability resolves before the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As the Board has explained, the physician who conducted an orthopedic examination of the Veteran in September 2006 indicated the presence of hip pain "diagnosed as referred discomfort from the back plus muscular strain."  In his report, the examiner wrote that back pain radiates into the lateral and posterior portions of both hips.  

The September 2006 examiner described the hip pain as "totally in muscular areas."  The Veteran apparently told the examiner that his hips had become painful "in the last 20 or 30 years."  The examiner wrote that, "the hip difficulty is related to the back because it represents referred pain from the back, as well as muscle spasm spreading down from the back.  In my opinion, the present hip symptoms are related to the back and therefore the military.  In my opinion, it is more likely than not that the present hip symptoms are related to the military by way of the back problems."
Shortly after receiving new x-rays, the September 2006 examiner submitted a brief addendum.  In the addendum, the examiner wrote that recent pelvis x-rays "looks okay for the bones of the pelvis and for the hip joint."  The examiner's assessment was "X-rays look okay for the hips and the third diagnosis [referred pain from the back] remains the same."  

Even if a disability did not begin during military service, compensation benefits are potentially available when the claimed disability is proximately due to or the result of a separate service-connected disability.  See 38 C.F.R. § 3.310 (2016).  The Veteran has been granted service connection for current residuals of an in-service injury to his upper back - specifically, a compression fracture at T-12.  VA has not yet decided whether he is entitled to benefits for a claimed disability of the lumbar spine, an issue addressed in the remand portion of this decision.  The opinion of the September 2006 examiner was not adequate to decide whether hip pain referred from the back was the secondary result of the Veteran's service connected back disability, because, when the examiner wrote that "the hip difficulty is related to the back", it was unclear whether he was referring to service-connected residuals of a compression fracture to T-12 or to the claimed lumbar spine disability.  

For this reason, the Board determined that a new examination was necessary.   The requested examination, which took place in March 2011, was completed by another VA physician.  According to the March 2011 examiner, both of the Veteran's hips were normal.  Muscle strength was normal during hip flexion and extension.  Range of motion test results were normal and the examiner detected no objective evidence of disability in either hip.  The report also described an examination of the Veteran's back and indicated that there was no radiculopathy or neuropathy associated with either of his diagnosed back disabilities - compression fracture at T12 with associated traumatic arthritis and mild to moderate degenerative changes of the lumbar spine, most severe at the L2-L3 level.  The examiner also reviewed hip x-ray results, dated May 2006.  On the x-ray report, the impression was "negative examination of the pelvis and hips."  

Although the examiner acknowledged the request for an opinion on the issues of whether the claimed hip disability was related to service or to a separate service-connected disability, the examiner indicated that, because the Veteran had no hip disability, no opinion was necessary.

As the Board has explained, the March 2011 examination report was inadequate because it failed to address the September 2006 diagnosis of referred pain from the back in both hips.  Moreover, because the Veteran could potentially receive benefits for a hip disability which existed at the time he filed his claim, even if that disability later resolved, see McClain, 21 Vet. App. at 321, the evidence that no hip disability was present in March 2011 was insufficient to decide the claim.  

The March 2011 VA examiner provided an addendum opinion in February 2015.  This time, the examiner did discuss the September 2006 diagnosis.  The February 2015 report includes summaries of radiology reports from December 1989, October 1990 and June 2006.  The December 1989 and October 1989 x-ray reports indicated that no fracture, dislocation or bony abnormality was present.  The June 2006 x-ray indicated no fractures or dislocations.  The report identified "vascular calcifications" but no soft tissue abnormalities were seen.  The February 2015 VA examiner considered and disagreed with the September 2006 examiner's diagnosis of referred pain from the back.  According to the February 2015 report, that diagnosis was not based on objective data and the September 2006 examiner failed to appreciate the significance of the normal x-ray report.  While the September 2006 examiner reviewed the x-rays and, in an addendum opinion, wrote that his diagnosis had not changed, the February 2015 opinion criticized the addendum for its failure to explain why the diagnosis was unaffected by the normal x-rays.  

Pursuant to the most recent May 2016 remand instructions, the AOJ arranged an in-person examination of the Veteran's hips by a third VA physician in August 2016.  According to the August 2016 examination report, the Veteran told the examiner that he began experiencing "real sharp pain" in the hips in 1970 and the pain had worsened since then.  The examiner described the results of range of motion tests.  Range of motion was normal in both hips, both before and after repetitive use testing.  There was no evidence of pain with weight bearing and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  A section of the examination report form asked the physician to describe any additional factors contributing to disability.  In response, the examiner wrote "none."  

The examiner administered muscle strength tests, which indicated normal strength in both hips during flexion, extension and abduction.  There was no ankylosis in either hip.  The Veteran reported using a cane regularly and a scooter occasionally.  According to the examiner, the Veteran used these devices as a result of chronic pain associated with arthritis, chronic pancreatitis and depression.  The examiner wrote that the Veteran's hips do not prevent him from performing any occupational task, such as standing, walking, lifting or sitting.    

In the examiner's opinion, there was no evidence of a hip condition and the contrary diagnosis of the September 2006 examiner was in error.  According to the August 2016 examiner, hip x-rays were normal in 2006 and the Veteran refused to participate in further imaging studies.  For these reasons, and because of the normal range of motion tests described in March 2011 and August 2016, the examiner agreed with the February 2015 opinion that there was no current hip disability.  The August 2016 VA examiner also wrote a report on the condition of the Veteran's back and, like the March 2011 examiner, she wrote that there was no radiculopathy associated with the back.

In reviewing this appeal, the Board has considered the Veteran's hearing testimony and written statements.  Most of the hearing testimony concerns the circumstances and symptoms associated with the documented in-service back injury in 1970.  According to the Veteran, he experienced sharp pain in one of his legs and then in the right hip.  But he did not offer testimony about post-service symptoms associated with his claimed hip disability.  His initial hip claim, received in November 2006, asserted the existence of a hip disability, but it did not describe his current symptoms.  

Post-service VA treatment records demonstrate that the Veteran made several complaints of hip pain during the relevant appeal period.  But most of his treatment records relate to his major depressive disorder and treatment for his diabetes.  Other than the diagnosis of the September 2006 VA examiner, there does not seem to be medical evidence demonstrating a post-service disability of the hip.  The Board reviewed numerous SSA records.  These include occupational disability reports addressing the Veteran's ability to work.  But the reports chiefly describe limitations associated with psychiatric and back disabilities.  They do not include evidence of a post-service diagnosis of any hip disability.  

On the issue of whether a hip disability has existed at any time from November 2006 to the present, the Board finds that the most persuasive and credible evidence is the August 2016 medical opinion.  The opinion was based on an in-person examination and the examiner provided a clear explanation for her opinion.  The September 2006 VA examiner was also competent to provide a diagnosis, but he did not explain why his diagnosis of referred pain from the back was consistent with several normal x-ray reports.  Moreover, the other relevant medical evidence supports the conclusion of the August 2016 examiner, particularly the absence of radiculopathy upon examination in March 2011 or August 2016 and the normal range of motion and muscle strength test results in March 2011 and August 2016.  For these reasons, on the issue of current disability, the Board finds that the August 2016 opinion is entitled to more probative weight than the September 2006 opinion.

As a layperson, the Veteran is competent to testify that he has experienced hip pain during the relevant appeal period.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  But the Veteran's statements concerning the history of his hip pain have been inconsistent.  He told the September 2006 VA examiner that hip pain did not appear until "20 or 30 years" before the examination.  In other words, he suggested his hip pain began sometime between 1976 and 1986.  During a 1992 general medical examination, he told a VA examiner that his hip pain began four years ago - i.e. 1988.  In his hearing testimony, the Veteran said that hip pain began in service, shortly after his 1970 back injury.  He also testified that he did not experience any post-service back injuries.  But a March 1977 hospital summary indicates that he sustained a fracture to L-4 after a workplace accident in which he was struck in the lower back by a piece of lumber.

Prior inconsistent statements are generally considered to diminish credibility.  See Fed. R. Evid. 613.  While the Rules of Evidence are not binding in VA proceedings, they are persuasive authority in weighing credibility.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  To the extent that the Veteran's written statements can be construed as amounting to a claim that a current hip disability has existed at any time since November 2006, the Board finds that those claims are entitled to less probative weight than the medical opinion of the August 2016 VA examiner.  The preponderance of the evidence supports the conclusion that the Veteran does not currently have a bilateral hip disability and that no such disability has existed during the pendency of his appeal.  

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence weighs against a finding that a current disability exists, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim for service connection must be denied.


ORDER

Entitlement to service connection for a bilateral hip disability is denied.


REMAND

In May 2016, the Board found it necessary to remand the claim for service connection for a lumbar spine disability because the most recent medical opinions on that issue, dated July 2015 and December 2015, were inadequate.  Neither opinion addressed a note in the Veteran's service treatment records, dated November 1970, which indicates that "X-rays of SPINE showed some irregularities in several vertebral bodies, especially of the upper plate of L5-4 and T-12."  The Board ordered a new medical opinion to address this evidence and to consider more carefully the Veteran's argument that his current lumbar spine disability is the result of the same in-service back injury which caused his T-12 compression fracture.

A VA physician provided the requested opinion in August 2016.  The diagnosis was degenerative disc disease of the lumbar spine and a slight, old T-12 compression fracture.  In the examiner's opinion, it was less likely than not that the Veteran's in-service fall, which occurred in February 1970, caused his current lumbar spine disability.  The examiner gave the following rationale for her conclusion: "the pain on exam today is localized to the lower spine, L4, not the T12 are[a].  Further evidence on STRs in June 26, 1970, when vet saw Orthopedic Clinic, indicated that the pain resolved and then the spine exam was normal in ROM, and neurologically normal.  Low back pain began to occur in June, several months after the Feb [1970] fall, but is not clearly linked to T-12 area, or injury." 

"An adequate medical examination must contain not only clear conclusions with supporting data, but also a reasonable medical explanation connecting the two."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008)).  Pursuant to the Board's remand orders, the examiner correctly acknowledged the November 1970 service treatment record showing irregularities in vertebral bodies at L5-4 and T-12.  Unfortunately, she did not give a reasonable explanation for her opinion that those irregularities were unrelated to the Veteran's current disability.  The June 1970 treatment note, which does suggest some improvement in the condition of the Veteran's back since the February 1970 fall, reflects the condition of the Veteran's back before lumbar spine irregularities were noted in November 1970.  Whether or not those irregularities are related to the February 1970 back injury, they were present in service and, if they are related to his current disability, the Veteran is potentially eligible for benefits.  The Board must remand the issue of service connection for a lumbar spine disability to obtain a new medical opinion.  

The August 2016 VA examiner indicated that, in her opinion, the Veteran's current lumbar spine disability is the natural result of aging.  On remand, the new medical opinion should address medical evidence potentially showing some form of lumbar spine abnormality when the Veteran was considerably younger, including a May 1986 x-ray report indicating "Limbus vertebrae are also present of L4 and L5 (failure of union of the secondary ossification centers anterosuperiorly)" and a September 1992 VA general medical examination report which indicates moderate muscle spasms present over the lumbosacral area.  

The issue of TDIU must be remanded because resolution of the other remanded claim, if it is favorable to the Veteran, could potentially influence the question of whether he is eligible for TDIU. The Board also remanded the TDIU claim in May 2016 with instructions to obtain an opinion from a vocational rehabilitation specialist.  The AOJ obtained a social and industrial survey from a VA physician in August 2016, but this report does not address whether more than one of the Veteran's service-connected disabilities jointly render him unable to secure or follow a substantially gainful occupation.  On remand, the AOJ should obtain a new opinion on this issue. To comply with the Board's prior remand instructions, the AOJ should obtain the requested opinion from a vocational specialist, not a physician - unless, of course, the physician providing the opinion is also a vocational specialist.  See Stegall, 11 Vet. App. at 271.
    
Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA and private treatment records related to the claimed lumbar spine disability.  All records received should be associated with the claims file.  If the AOJ cannot locate all Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must be given an opportunity to respond.

2. After all records and/or responses from each contact entity have been associated with the claims file, the AOJ should send the claims file to the physician who examined the Veteran in August 2016 and an opinion on the etiology of his lumbar spine disability.  If the August 2016 examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.   
The entire claims file, to include a complete copy of this REMAND, must be made available to the physician.  

The examiner should provide an opinion which specifically considers service treatment records dated November 1970 which indicate "X-rays of SPINE showed some irregularities in several vertebral bodies, especially the upper plate of L5-4 and T-12."  The examiner should note that, even if the lumbar vertebral irregularities described in this note are unrelated to the Veteran's February 1970 back injury, they were noted in service and the Veteran is potentially eligible for benefits if his current lumbar spine disability is related to those irregularities.  The examiner should indicate whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current lumbar spine disability is related to any disease, injury or event in service, including irregularities in several vertebral bodies noted in November 1970.  

The examiner should provide a complete rationale for his or her opinion.  If the examiner concludes that the current lumbar spine disability is unrelated to service because it is more likely the result of aging, the examiner should address whether certain medical documents show the presence of some form of lumbar spine abnormality when the Veteran was considerably younger, including a May 1986 x-ray report indicating "Limbus vertebrae are also present of L4 and L5 (failure of union of the secondary ossification centers anterosuperiorly)" and a September 1992 VA general medical examination report which indicates moderate muscle spasms were present over the lumbosacral area.  

3. Then, obtain an opinion from a vocational specialist on the effect of service-connected disabilities on the Veteran's ability to work.  If the physician who provided the August 2016 social and industrial survey is also a vocational specialist, the physician's relevant qualifications should be explained.  Otherwise, the requested opinion should be obtained from a person who is a qualified vocational specialist.  The specialist is asked to address whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the functional effects of the Veteran's service-connected disabilities, including major depressive disorder, degenerative arthritis of the cervical spine, residuals of a compression fracture at T-12, tinnitus and hearing loss - either singularly or jointly (i.e., as a result of one or more disabilities acting in combination) - prevent the Veteran from securing or following a substantially gainful occupation.  When addressing the functional effects of his service-connected disabilities, the examiner must not discuss the Veteran's age or any non-service connected disabilities. 

4. The AOJ must ensure that the requested opinions are in compliance with the directives of this remand.  If any report is deficient in any way, the AOJ must implement corrective procedures at once.

5. After the above development has been completed, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


